 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT

 

RIGHTSCORP, INC.

a Delaware corporation

 

10% SECURED CONVERTIBLE NOTE

 

$_______ __________, 2013 Note No :__

 

FOR VALUE RECEIVED, RIGHTSCORP, INC., a Delaware corporation (the “Borrower”),
hereby promises to pay __________(the “Holder”) the principal sum of Twenty Five
Thousand Dollars ($_____), with interest accruing thereon, on the date which is
nine (9) months from the date hereof (the “Maturity Date”), if not sooner paid
or converted as provided herein.

 

This 10% Secured Convertible Note (this “Note”) is issued by the Borrower as a
series of 10% secured convertible notes (collectively, the “Notes”) in an
aggregate principal amount not to exceed Six Hundred Thousand Dollars ($600,000)
in a transaction exempt from the registration requirements of the Securities Act
of 1933, as amended. Said issuance is pursuant to the terms of a Note Purchase
Agreement between the Borrower, the Holder and certain other holders of the
Notes, dated of even date herewith (the “Note Purchase Agreement”), and shall be
governed by the terms of such Note Purchase Agreement. Unless otherwise
separately defined herein, all capitalized terms used in this Note shall have
the same meaning as is set forth in the Note Purchase Agreement.



 

ARTICLE I

GENERAL PROVISIONS

 

1.1 Interest Rate. Interest payable on this Note shall accrue at the annual rate
of ten percent (10%) and be payable in arrears on the Maturity Date, accelerated
or otherwise, when the principal and accrued but unpaid interest shall be due
and payable, or sooner as described below.

 

1.2 Prepayment. Provided that an Event of Default, nor an event which with the
passage of time or the giving of notice could become an Event of Default, has
not occurred, the Borrower may, upon five (5) days prior written notice, prepay
all, or less than all, of the principal and accrued interest of this Note
together with the amount of interest that would have been payable on the amount
of this Note that is being prepaid through the Maturity Date. In the event that
the Borrower has received additional debt and/or equity financing of at least
One Million Two Hundred Thousand Dollars ($1,200,000), the Borrower shall, upon
five (5) days prior written notice, prepay all of the principal and accrued
interest of this Note together with the amount of interest that would have been
payable on the amount of this Note that is being prepaid through the Maturity
Date. In each case, the Holder may exercise its conversion rights during such
five (5) day notice periods. Any prepayment shall be without prepayment charge
or penalty other than as set forth in this Section 1.2.

 

1

 

 

1.3 Security Interest. This Note, along with all the other Notes, shall be
secured by all the assets of the Company pursuant to the terms and conditions of
the Security Agreement executed by the Borrower and each of the Holders.

 

ARTICLE II

CONVERSION RIGHTS

 

The Holder shall have the right to convert the principal and any interest due
under this Note into shares of the Borrower’s Series B Preferred Stock (the
“Series B Preferred Stock”) or, at the option of the Holder, shares of the
Borrower’s Series A Preferred Stock(the “Series A Preferred Stock”) as set forth
below.

 

2.1. Conversion into the Borrower’s Preferred Stock.

 

(a) The Holder shall have the right,at the closing of the Borrower’s Series B
Preferred Stock offering, to convert any outstanding and unpaid principal
portion of this Note and accrued interest into fully paid and non-assessable
shares of Series B Preferred Stock or, at the option of the Holder, into fully
paid and non-assessable shares of Series A Preferred Stock as such stock exists
on the date of issuance of this Note, in each case at the Conversion Price (as
defined in Section 2.1(b) hereof). In the event that the Borrower’s Series B
Preferred Stock offering has not been consummated prior to the Maturity Date,
this Note may, at the option of the Holder, be converted into fully paid and
non-assessable shares of Series A Preferred Stock, at the Conversion Price. The
number of shares of Common Stock to be issued upon each conversion of this Note
shall be determined by dividing that portion of the principal of the Note and
interest, if any, to be converted, by the Conversion Price. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is annexed hereto
as Exhibit A, Borrower shall issue and deliver to the Holder that number of
shares of Series B Preferred Stock or Series A Preferred Stock, as the case may
be, for the portion of the Note converted in accordance with the foregoing.

 

(b) The conversion price per share shall be equal to thirty-seven cents ($0.37)
(the “Conversion Price”).

 

(c) During the period the conversion right exists, Borrower will reserve from
its authorized and unissued Preferred Stock not less than an amount of Preferred
Stock equal to one hundred percent (100%) of the amount of shares of Preferred
Stock issuable upon the full conversion of this Note and an amount of Common
Stock equal to one hundred percent (100%) of the amount of shares of Common
Stock issuable upon the full conversion of the Preferred Stock issuable upon the
full conversion of this Note. Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable. Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Preferred Stock upon the conversion of this Note.

 

2

 

  

2.2 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof. Upon partial conversion of this
Note, a new Note containing the same date and provisions of this Note shall, at
the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Note and interest which shall not have been converted
or paid.

 

ARTICLE III

EVENT OF DEFAULT

 

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any unpaid
principal and interest under this Note on the Maturity Date or the earlier
occurrence of another Event of Default hereunder; provided that the Borrower
fails to make such payment within five (5) business days after written notice
from the Holder of such non-payment.

 

3.2 Liquidation. Any dissolution, liquidation or winding up of Borrower or any
substantial portion of its business.

 

3.3 Cessation of Operations. Any cessation of operations by Borrower or Borrower
admits it is otherwise generally unable to pay its debts as such debts become
due.

 

3.4 Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed.

 

3.5 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and is not discharged by
the Borrower within thirty (30) days.

 

3

 

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: 3100 Donald Douglas Loop,
North, Santa Monica, California 90405, with a copy by fax only to: Dennis J.
Hawk, Esq. at (310) 510-6769, and (ii) if to the Subscriber, to: the address and
fax number indicated on the signature page to the Note Purchase.

 

4.3 Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

 

4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign its obligations under this
Note.

 

4.5 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Note must be brought only in
the state or federal courts located in the State of Delaware. Both parties agree
to submit to the jurisdiction of such courts. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note.

 

4

 



 

4.6 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by applicable law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

 

4.7 Non-Business Days. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of
Delaware, such payment may be due or action shall be required on the next
succeeding business day and, for such payment, such next succeeding day shall be
included in the calculation of the amount of accrued interest payable on such
date.

 

4.8 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have the rights of a shareholder of the Borrower with respect to the
Preferred Stock to be received after delivery by the Holder of a Conversion
Notice to the Borrower.

 

5

 

 

IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of the Company.

 

  RIGHTSCORP,INC.         By:   Name: Christopher Sabec   Title: Chief Executive
Officer

 

6

 

 

Exhibit A

 

NOTICE OF CONVERSION

 

(To be executed by the Registered Holder in order to convert the Note)

 

The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by RIGHTSCORP,INC. on
______________ ___, 2012 into shares of Preferred Stock of RIGHTSCORP,INC. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.

 

Date of Conversion:       Conversion Price: Thirty-seven cents ($0.37)    
Shares To Be Delivered:       Signature:       Print Name:       Address:      

Social Security/Employer

Identification Number:

 



 

 



7

 

